                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

SHAWN BENNETT,                               )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )          CV 118-202
                                             )
ANDREW SAUL, Commissioner                    )
of Social Security Administration,           )
                                             )
              Defendant.                     )
                                         _________

                                         ORDER
                                         _________

       Presently before the Court is Defendant’s motion to stay the Court’s ruling on

Plaintiff’s Motion for Attorney’s Fees under the Equal Access to Justice Act pending a

decision by the Eleventh Circuit Court of Appeals in the consolidated appeals of Callaway v.

Saul, No. 19-11417, and Heard v. Saul, No. 19-11946. Defendant believes the appellate

court’s decision in the Callaway/Heard consolidated appeal concerning the hourly rate for

attorneys not admitted to the bar of this Court or pro hac vice has direct bearing on the

pending fee request in this case. Defendant further requests he be granted leave to file a

response to Plaintiff’s pending motion fourteen days after the Eleventh Circuit issues its

mandate in Callaway/Heard. Upon consideration, the GRANTS IN PART and DENIES IN

PART Defendant’s motion. (Doc. no. 23.)

       The Eleventh Circuit issued its opinion in Callaway/Heard on March 10, 2020.

Callaway v. Acting Comm’r of Soc. Sec., No. 19-11417, 2020 WL 1158470 (11th Cir. Mar.
10, 2020). Having considered the opinion, the Court does not believe it is necessary to stay

briefing in this case pending issuance of a mandate. Accordingly, Defendant shall have

fourteen days from the date of this Order to file a response to Plaintiff’s pending motion for

attorney’s fees.

       SO ORDERED this 12th day of March, 2020, at Augusta, Georgia.




                                              2
